DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Wong et al. (U.S. 2003/0038805). 
Regarding claims 1 and 18 - 20, Wong discloses a computer-readable storage media storing computer-readable instructions, (“The method can be implemented as computer executable instructions”, par. 0010), that cause the processor to generate first motion data, (fig. 6), distribute, toward terminal devices of a plurality of viewers via a communication line, (fig. 2), the first motion data or a first video including an animation of an avatar of a first distributor generated on the basis of the first motion data, (fig. 6), receive a web page via the communication line, (“The system 100 includes a portal 102, which may be a Website or other service, to which one or more users 104 and 106 (USER 1 to USER M, where M is a natural number) may connect”, par. 0041), receive first operation data from a user interface, (“A user may enter commands and information into the computer 402 through a keyboard 440 and a pointing device, such as a mouse”, par. 0096), generate a second video related to a computer-implemented game on the basis of the first operation data by using the received web page, (“ the portal 102 provides information 112 and 114 about one or more games, indicated as GAME 1 to GAME N, wherein N is a natural number greater than or equal to one”, par. 0042), distribute the second video toward the terminal devices of the plurality of viewer via the communication line, (“The users 104 and 106 connect to the portal 102 via associated communication channels 108 and 110. The communication channels 108 and 110 could be direct or indirect connections and can implement wired and/or wireless communication protocols over any communications framework”, par. 0041 and fig. 2), receive, via the communication line, viewer data regarding at least one viewer of the plurality of viewers, (“In certain circumstances, the spectator information 112, 114 further can indicate the identity of selected spectators”, par. 0044), extract a selected game object out of a plurality of game objects to be used in the game and calculate a control parameter related to the selected game object on the basis of the viewer data, (fig. 6, part 202), generate the second video including the selected game object and distribute, via the communication line, the second video toward the terminal devices of the plurality of viewers, (“The users 104 and 106 connect to the portal 102 via associated communication channels 108 and 110. The communication channels 108 and 110 could be direct or indirect connections and can implement wired and/or wireless communication protocols over any communications framework”, par. 0041 and fig. 2). 
Regarding claim 2, Wong discloses wherein the at least one viewer of the plurality of viewers each is able to become a second distributor different from the first distributor; wherein the second distributor is able to distribute, toward the terminal devices of the plurality of viewers via the communication line, second motion data or a third video including an animation of an avatar of the second distributor generated on the basis of the second motion data, - 177 -GREE: GPA0496_US / KS: 9269-105995-01 / AMT: G639X-1030-US FILED VIA EFS ON JUNE 18, 2021 and/or, a fourth video regarding a computer-implemented game generated on the basis of second operation data by using a received web page; and wherein the viewer data include data regarding the second distributor who has distributed the second motion data or the third video, and/or, the fourth video, (“The spectators 320 also could provide instructions to the spectator server 316 to control graphical and/or audio that form the spectator experience. For example, the spectators 320 can be programmed and/or configured to implement viewing controls to selectively control what aspects of the game and the level of zoom are used to create a representation of a spectator experience”, par. 0085). 
Regarding claims 3 and 4, Wong discloses wherein the data regarding the second distributor include avatar data regarding the avatar of the second distributor, and/or, game data regarding the game played by the second distributor, (fig. 3). 
Regarding claim 5, Wong discloses wherein the game data include progress data indicating progress of the game played by the second distributor, (“The state information 30 includes parameters, which have values that define the status and relationship of the participants 20 and 22 relative to the game”, par. 0030). 
Regarding claims 6 and 7, Wong discloses wherein the selected game object is a game object acquired or operated by the first distributor in the game played by the first distributor, (fig. 6, part 202). 
Regarding claim 8, Wong discloses wherein the viewer data include at least one viewing parameter regarding viewing of the at least one viewer, and wherein the instructions further cause the computer to: - 178 -GREE: GPA0496_US / KS: 9269-105995-01 / AMT: G639X-1030-US FILED VIA EFS ON JUNE 18, 2021 calculate a control parameter related to the selected game object on the basis of the at least one viewing parameter; generate the second video including the selected game object; and distribute, via the communication line, the second video toward the terminal devices of the plurality of viewers, (“the spectators 320 can be programmed and/or configured to implement viewing controls to selectively control what aspects of the game and the level of zoom are used to create a representation of a spectator experience”, par. 0085). 
Regarding claims 9, 10, and 12, Wong discloses wherein the at least one viewing parameter includes a total number of the plurality of viewers, viewing time of the at least one viewer, or a frequency with which the at least one viewer viewed the second video distributed by the first distributor, (fig. 4). 
Regarding claim 11, Wong discloses wherein the instructions further cause the computer to: receive giving data indicative of giving a token, a comment, or an evaluation to the first distributor transmitted by a terminal device of any viewer out of the plurality of viewers; and calculate, on the basis of the giving data, a control parameter related to the game object to be used in the game played by the first distributor, (“users of the spectator experience can employ the messaging service 116 to provide other users links to active spectator experiences and or commentary about the games themselves”, par. 0044). 
Regarding claims 13 and 14, Wong discloses wherein the instructions further cause the computer to: receive, from a terminal device of a third distributor via the communication line, third motion data or a fifth video including an animation of an avatar of the third distributor generated on the basis of the third motion data; receive, via the communication line, a sixth video related to a computer-implemented game generated by the terminal device of the third distributor on the basis of third operation data by using a received web page; determine if the computer has received object data regarding an acquired game object available by the first distributor in a selected computer-implemented game, the acquired game object being able to be given to the first distributor having received the sixth video; and display a fact that the acquired game object is available in the selected game for the first distributor if the computer decides that the computer has received the object data, (“ the portal 102 provides information 112 and 114 about one or more games, indicated as GAME 1 to GAME N, wherein N is a natural number greater than or equal to one”, par. 0042). 
Regarding claims 15 - 17, Wong discloses wherein the instructions further cause the computer to receive the object data through a function enabling - 180 -GREE: GPA0496_US / KS: 9269-105995-01 / AMT: G639X-1030-US FILED VIA EFS ON JUNE 18, 2021 message communication between the computer and a server device configured to receive the sixth video from the terminal device of the third distributor and distribute the sixth video to the terminal devices of the plurality of viewers, (fig. 8). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715